DETAILED ACTION
This is a first action on the merits. Claims 1-11 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Claim 1, line 8: The claim recites “information for UAV, flight, and airway is recorded”. Examiner suspects that “flight” and “airway” are intended to refer to the previously recited “flight in an airway” (line 7) and that “UAV” is intended to introduce a UAV. Therefore, Examiner suggests correcting the phrase to read “information for a UAV, the flight, and the airway is recorded”.
Claim 6, line 7: “multiple flight status” should read “multiple flight statuses”.
Claim 6, line 13: “All flight status is authenticated” should read “all flight statuses [[is]] are authenticated”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 
The claim recites a method with a distinct set of functions in lines 1-5, but then recites additional functional language in narrative form, passive voice, or future tense such that it is not clear if these functions of part of the claimed method scope or not. Specifically, “a variety of information…is recorded” (line 8); “a plurality of waypoints are planned” (line 10); “a block related to a waypoint passed by a flight will be broadcasted” (lines 11-12); and “such that air traffic status…and availability of a flight segment are added” (lines 15-16)”. For the purpose of compact prosecution, these phrases have been mapped to a reference in the rejection below; however their impact on the claim scope remains unclear.
The claim recites “An ATCC monitoring real-time service conditions of an airway” (line 19). It is not clear if monitoring real-time conditions is part of the method being claimed or not. The language that follows appears to be a recitation of benefits that said monitoring would provide (i.e. “optimizes availability of an airway, ensures a safe separation distance between flights and collision prevention, and avoids events jeopardizing air safety”). However these are likewise not positively recited limitations of the method. For the purpose of compact prosecution, these phrases have been mapped to a reference in the rejection below; however their impact on the claim scope remains unclear. Furthermore, if the claim were amended to more particularly claim these steps (e.g. optimizing availability of an airway, ensuring a safe separation distance, and avoiding events jeopardizing air safety), there could be an issue under 35 USC 112(a) since the specification does not disclose any particular steps or algorithms for achieving these results but rather they appear to be anticipated advantages of the invention in general.
The claim recites “for appropriate traffic control” in line 20. The term “appropriate” is a relative term which renders the claim indefinite. The term “appropriate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, Examiner will adopt the understanding that any form of traffic control is “appropriate”.
The claim recites “such as malicious invasion, tampering, hacker’s hijacking or illegal manipulation” (last two lines). The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, Examiner will adopt the understanding that the phrase merely provides examples which are not limiting.
Claims 2-11 are rejected for the same reasons by their dependence on claim 1.
Further regarding claim 3, the claim recites “a block for a flight should be signed…” (lines 2-3). It is not clear if this claim is limiting or not since “should” does not positively recite a requirement. For the purpose of compact prosecution, these phrases have been mapped to a reference in the rejection below; however their impact on the claim scope remains unclear.
Further regarding claim 6, 
The claim depends on claim 1 and recites steps for an entirely different procedure without linking this new procedure to the method of claim 1. It is not clear if this procedure is actually being claimed or how it relates to the method of claim 1.
The claim recites “early” in line 10. The term “early” is a relative term which renders the claim indefinite. The term “early” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, Examiner will adopt the understanding that any encryption that occurs before the block is broadcast is “early”.
Further regarding claim 7, 
The claim depends on claim 1 and recites steps for an entirely different procedure without linking this new procedure to the method of claim 1. It is not clear if this procedure is actually being claimed or how it relates to the method of claim 1.
The claim recites “a relevant blockchain” in line 3. The term “relevant” is a relative term which renders the claim indefinite. The term “relevant blockchain” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, Examiner will adopt the understanding that any blockchain pertaining to air traffic in general is “relevant”.
The claim recites “for example” in line 19. The phrase "for example" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, Examiner will adopt the understanding that the phrase is not limiting.
The claim recites “according to previous steps for encryption/decryption operated repeatedly”. It is not clear what the scope of “previous steps” is or whether this is intended to refer to steps recited earlier in the claim.
Further regarding claim 8, the claim recites “such as communications, transactions or liquidations between UAV transportation take management systems operated by different organizations” (last three lines). The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, Examiner will adopt the understanding that the phrase merely provides examples which are not limiting.
Further regarding claim 10, the claim recites “several air channels are developed in an identical flight segment by planning an airway in airspace based on the concept of pipeline” (lines 2-4). Examiner is uncertain of the meaning of “pipeline” in this context. It does not appear to be explained in the spec nor could it be ascertained as a term of art. For the purpose of examination, Examiner will adopt the understanding that this claim requires parallel air channels in airspace, similar to lanes of a road.
Claim 11 is further rejected for the same reason by its dependence on claim 10.
Further regarding claim 11, 
the claim recites “etc.” in line 5. It is not clear what the scope of “etc” is. For the purpose of examination, Examiner will adopt the understanding that no parameters beyond those explicitly recited by the claim are required.
The claim recites “a mechanism optimizing an UAV flight speed and a safe separation distance” in line 6-7. It is not clear whether this is intended to invoke 35 U.S.C. 112(f) or not. In the written description, it appears that the “mechanism” to which the disclosure refers is merely the use of the blockchain system that is already claimed and any subsequent optimization is merely an intended benefit rather than a component of the applicant’s invention. Hence it is also not clear if this claim language is reciting any additional (inadequately disclosed) features beyond those already claimed or if it is merely a narrative statement of intended use. For the purpose of examination, Examiner will adopt the latter interpretation.

Claim Rejections - 35 USC § 101
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1, the method claim(s) recite(s) “receive an aerial transport order, arrange a UAV flight, make airway planning and submit an application for flyable airspace to an ATCC (air traffic control center) for approval, and carry out a flight mission by a UAV pilot” which includes an abstract idea in the category of organizing human activity. This judicial exception is not integrated into a practical application nor do the claim(s) include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are “based on blockchain technology”, “Each of an ATCC, a UAV pilot and a flight in an airway is taken as a node and a variety of information for UAV, flight and airway is recorded with a blockchain infrastructure for creation of a block; A plurality of waypoints are planned for an airway and a distance between two waypoints is defined as a flight segment wherein a block related to a waypoint passed by a flight will be broadcasted to other participating nodes on the blockchain network in which a waypoint just passed by and/or a next waypoint to be passed by the flight and/or another flight and a block consisting of timestamps are recorded such that air traffic status of all flights in an airway and availability of a flight segment are added into broadcasted information of the blockchain network for data consistency among all participating nodes; An ATCC monitoring real-time service conditions of an airway for appropriate traffic control optimizes availability of an airway, ensures a safe separation distance between flights and collision prevention, and avoids events jeopardizing air safety such as malicious invasion, tampering, hacker's hijacking or illegal manipulation.” These additional elements are not positively recited limitations affecting the scope or implementation of the aforementioned abstract idea and thus cannot be considered a practical application of the abstract idea (see rejections under 35 USC 112b below). Additionally or alternatively, the additional elements serve only generally link the judicial exception to a particular technological environment (i.e. blockchain) and field of use (air traffic control).
Claims 2-11 are rejected for the same reason and because they also fail to integrate the abstract idea into a practical application or recited significantly more than the abstract idea. Specifically: 
Claims 2-5 and 8-9 further defines features of the blockchain but still only generally links the judicial exception to a particular technological environment (i.e. blockchain). 
Claims 6-7 recite entirely different procedures that are not positively recited limitations affecting the scope or implementation of the aforementioned abstract idea and thus cannot be considered a practical application of the abstract idea (see rejections under 35 USC 112b below). Additionally or alternatively, the additional elements serve only generally link the judicial exception to a particular technological environment (i.e. blockchain) and field of use (air traffic control).
Claims 10-11 further define details of air traffic arrangement but still only generally link the judicial exception to a particular field of user (air traffic control).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheikh (WO 2019/086821 A1) in view of Ali et al. (US 2021/0217317 A1).
Regarding claim 1, Cheikh teaches a UAV (unmanned aerial vehicle) logistics operation and air traffic control method based on blockchain technology, comprising functions to […] make airway planning (page 3, line 35 – page 4, line 1: “compare the plurality of waypoints defining a future flight and the defined region of airspace, and … the flight plan is determined to intersect the defined region or airspace”) and submit 5an application for flyable airspace to an ATCC (air traffic control center) for approval (page 3, line 36 – page 4, line 1: “send the flight plan to the given regulatory authority for approval”), and carry out a flight mission by a UAV pilot (page 4, lines 11-13: “monitor deviations between the received aircraft position information of a flight that is in progress … and the previously submitted flight plan for that unmanned aircraft or drone”) and characterized in that: 
Each of an ATCC, [and] a UAV pilot […] is taken as a node (page 12, lines 6-18: “The users of the registry of drone information implemented in the blockchain system may include the operators of the drones and the regulatory authorities that regulate the operation of the drones… The regulatory authorities may include … air traffic controllers assigned to the airspace around a given airport. These various users of the registry of drone information may be referred to herein as entities. In a preferred embodiment, each user entity is provided with their own blockchain node server…”) and a variety of information for UAV, flight and airway is recorded with 10a blockchain infrastructure for creation of a block (page 14, lines 7-8: all data is stored as “smart contracts”; page 14, line 14 – page 15, line 3: smart contracts may include data for UAV/drones, flight(s), and airways/zone); 
A plurality of waypoints are planned for an airway and a distance between two waypoints is defined as a flight segment (page 3, line 34: “plurality of waypoints defining a future flight”, which inherently includes “a distance between waypoints”. The term “flight segment” is a non-limiting matter of lexicography) wherein a block related to a waypoint passed by a flight will be broadcasted to other participating nodes (page 9, lines 17-18: “the drone 10 may transmit the aircraft position information and/or other telemetry data to the system 14 in substantially real-time or near real-time”; Examiner considers the real-time aircraft location to be “related to a waypoint passed by a flight” since the real-time location would directly or indirectly indicate the progression of an aircraft along a flight path which is defined by waypoints) on the blockchain network in which a waypoint just passed by and/or a 15next waypoint to be passed by the flight and/or another flight and a block consisting of timestamps are recorded (page 10, lines 13-14: page 14, lines 14-23 and page 15, lines 25-26: distributed database includes locations for events, filed flight plans, and planned flight plans (i.e. waypoints passed or to be passed) and times) such that air traffic status of all flights in an airway and availability of a flight segment are added into broadcasted information of the blockchain network for data consistency among all participating nodes (this seems to be a statement of intended use sufficiently similar to page 16, lines 33-35: an airport could register itself so that it will be able to see all of the live and planned drone flights in and around its vicinity);  
20An ATCC monitoring real-time service conditions of an airway for appropriate traffic control (page 5, lines 1-9: monitoring position of aircraft(s); page 5, lines 23 and page 21, lines 14-16: air traffic control/management) optimizes availability of an airway, ensures a safe separation distance between flights and collision prevention, and avoids events jeopardizing air safety such as malicious invasion, tampering, hacker's hijacking or illegal manipulation (page 3, line 3: increased security; line 10: difficult for malicious parties to manipulate data; page 11, lines 20-24 and page 12, line 3: tamper-proofing;  page 21, line 19: avoid congestion of air traffic).  
Cheikh discloses receiving a flight plan identifying a plurality of waypoints defining a future flight of the unmanned aircraft (page 3, lines 33-34) but Cheikh does not disclose “receive an aerial transport order” or “arrange a UAV flight” . Cheikh also does not disclose that “a flight in an airway is taken as a node”. However, Ali teaches a UAV transportation ecosystem similarly configured to a constant UAV flying speed and a safe separation distance between UAVs ([0053]) in which a request is received ([0040]) and a UAV flight is generated ([0054]) and a flight in an airway is taken as a node ([0065]: an oracle controller executing on an oracle node… the oracle controller (403) of the present disclosure may execute on a variety of devices of the UAV transportation ecosystem including but not limited to a UAV”; Examiner notes that “a flight” appears to be used in applicant’s disclosure as a UAV in flight, not the actual flight path itself). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cheikh by receiving a request and generating a flight path as taught by Ali because all elements were known in the prior art and could have been combined by known methods to produce predictable results, i.e. a system that could generate a flight path in response to a request and then monitor the flight once it is in progress. Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cheikh to treat a UAV in flight as a node as taught by Ali in order to leverage their processing capabilities within a distributed processing system (Ali [0065]).
25RegartxcRegarding claim 2, modified Cheikh teaches the UAV logistics operation and air traffic control method based on blockchain technology as claimed in claim 1 and Cheikh also teaches that the blockchain infrastructure is a permissioned blockchain infrastructure (page 3, line 1).  
Regarding claim 3, modified Cheikh teaches the UAV logistics operation and air traffic control method based on blockchain technology as claimed in claim 1 and Cheikh, as modified, also teaches that a block for a flight 30should be signed with a private key of the ATCC (Cheikh page 12, lines 15-18: each entity is assigned a cryptographic key which it uses to sign any transactions it makes) and re-encrypted with a 16public key of the flight (Cheikh page 12, line 31: encrypts data using a public key), which is encrypted with a private key of the flight for data consistency between nodes (Cheikh page 12, line 22: each entity is issued with a private key and a public key; Ali [0065] cited and incorporated in the rejection of claim 1: a flight may be taken as a node/entity).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references listed in the attached PTO-892 pertain to blockchain use in the field of aviation and air traffic control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329. The examiner can normally be reached Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNA M MOTT/Primary Examiner, Art Unit 3662